      Case 2:19-cv-02260-DDC-JPO Document 64 Filed 08/07/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

ROGER JAMES, individually and on behalf
of all others similarly situated,

       Plaintiff,

       v.                                                     Case No. 19-2260-DDC-JPO

BOYD GAMING CORPORATION and
KANSAS STAR CASINO, LLC,

       Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the court on plaintiff’s Sealed Motion for Leave to

Provisionally File Documents Under Seal (Doc. 60) and defendants’ Response to Plaintiff’s

Sealed Motion, also styled as a motion for leave to file under seal (Doc. 63).

       Plaintiff’s motion seeks leave to file provisionally under seal his (1) Memorandum in

Support of Motion for Conditional FLSA Certification and Issuance of Notice to Similarly

Situated Employees; and (2) supporting Exhibits. Plaintiff explains that his Memorandum

extensively quotes, discusses, and attaches exhibits that defendants designated as confidential

under the Protective Order (Doc. 16). So, plaintiff seeks to file these materials provisionally

under seal until defendants either consent to having the materials filed in the public record or

meet their burden to show the materials should remain under seal or be redacted in some form.

       Plaintiff’s motion tacitly admits that it does not meet the legal standard for filing the

requested documents under seal because it is not plaintiff who desires to keep the materials

confidential. See Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007) (explaining there is a

“strong presumption in favor of public access to judicial records” and that the party seeking to

deny the public access to judicial records must shoulder the burden to establish that sufficiently
       Case 2:19-cv-02260-DDC-JPO Document 64 Filed 08/07/20 Page 2 of 5




significant interests “‘heavily outweigh the public interests in access’” (quoting Rushford v. New

Yorker Mag., Inc., 846 F.2d 249, 253 (4th Cir. 1988))); see also JetAway Aviation, LLC v. Bd. of

Cnty. Comm’rs of Cnty. of Montrose, Colo., 754 F.3d 824, 826–27 (10th Cir. 2014) (explaining

designating materials as confidential under a protective order does not suffice to rebut the strong

presumption favoring public access for court records). Here, defendants are the parties who

claim an interest in protecting the materials cited in and attached to plaintiff’s Memorandum as

they are the ones who designated them as confidential. So, plaintiff filed a motion seeking to file

the materials in their entirety under seal, albeit temporarily, until defendants weigh in about

which documents should be filed publicly and which should remain sealed.

       The court prefers not to seal documents when a sufficient justification for sealing has not

yet been presented—even provisionally—because the court then must monitor the docket to

ensure appropriate documents later are unsealed. See United States v. Walker, 761 F. App’x 822,

835 (10th Cir. 2019) (explaining “any denial of public access to the record must be ‘narrowly

tailored to serve th[e] interest’ being protected by sealing or restricting access to the records”

(quoting Press-Enter. Co. v. Superior Ct. of Cal., 478 U.S. 1, 13–14 (1986) (emphasis added))).

But, in this instance, defendants have responded to plaintiff’s motion with a narrowly tailored

request for plaintiff to file certain documents under seal and redact certain materials. This

Response obviates the need to file all of the documents under seal provisionally. So, the court

denies plaintiff’s Sealed Motion for Leave to Provisionally File Documents Under Seal (Doc. 60)

because it is moot.

       Defendants’ Response comports with the Supreme Court and Tenth Circuit’s standards

for sealed filings. See Nixon v. Warner Commc’ns, Inc., 435 U.S 589, 597 (1978) (recognizing a

“general right to inspect and copy public records and documents, including judicial records and




                                              2
       Case 2:19-cv-02260-DDC-JPO Document 64 Filed 08/07/20 Page 3 of 5




documents”); Mann, 477 F.3d at 1149 (explaining how a party may rebut the presumption of

public access); see also Walker, 761 F. App’x at 835 (explaining “any denial of public access to

the record must be ‘narrowly tailored to serve th[e] interest’ being protected by sealing or

restricting access to the records” (quoting Press-Enter. Co., 478 U.S. at 13–14)). Defendants

seek the court’s leave for plaintiff to file under seal Exhibits 16 and 17 attached to plaintiff’s

Memorandum. Doc. 63 at 1, 3. And, they request plaintiff redact certain portions of deposition

testimony in Exhibits 4 and 5. Id. at 1, 3–4. Otherwise, defendants do not object to plaintiff

filing his Memorandum and supporting Exhibits publicly. See generally Doc. 63.

       Defendants explain that Exhibits 16 (Doc. 60-18) and 17 (Doc. 60-19) include excerpts

from defendant Kansas Star Casino, LLC’s internal control documents, which would implicate

security and competitive concerns if filed publicly. And, certain portions of the deposition

testimony in Exhibits 4 (Doc. 60-5) and 5 (Doc. 60-6) also contain commercially sensitive

information about defendants’ structure and operations. Defendants request Exhibit 16 and

Exhibit 17 be filed under seal in their entirety. For Exhibit 4 and Exhibit 5, defendants suggest

plaintiff file only the pages cited in his Memorandum or redact certain portions of the testimony.

Defendants identify the specific lines of deposition testimony they believe should be redacted in

their Response. Doc. 63 at 4.

       The court has reviewed the materials defendants request plaintiff file under seal or redact.

Defendants’ request is narrowly tailored and they have shouldered their burden to establish that a

significantly sufficient interest outweighs the presumption of public access to judicial records for

those materials. See In re EpiPen (Epinephrine Injection, USP) Mktg., Sales Practices &

Antitrust Litig., MDL No. 2785, No. 17-md-2785-DDC-TJJ, 2019 WL 2357374, at *2–3 (D.

Kan. June 4, 2019) (concluding documents that contain potentially confidential and proprietary




                                              3
      Case 2:19-cv-02260-DDC-JPO Document 64 Filed 08/07/20 Page 4 of 5




information, such as information about business practices that is “competitively sensitive,” “may

disadvantage the requesting parties’ business interests unfairly” and thus may be filed under

seal); see also Nixon, 435 U.S at 597 (recognizing documents may qualify for sealing if they

include “sources of business information that might harm a litigant’s competitive standing”);

Mann, 477 F.3d at 1149 (explaining district courts exercise discretion when deciding whether a

party has met its burden to show information should be sealed).

       Consistent with these rulings the court orders plaintiff to perform the following within 10

days of the date of this Order:

           (1) File under seal Exhibits 16 (Doc. 60-18) and 17 (Doc. 60-19) attached to

               plaintiff’s Memorandum in Support of Motion for Conditional FLSA

               Certification;

           (2) File under seal unredacted versions of Exhibits 4 (Doc. 60-5) and 5 (Doc. 60-6)

               attached to plaintiff’s Memorandum in Support of Motion for Conditional FLSA

               Certification or, alternatively, the pages of such deposition testimony cited in and

               used to support plaintiff’s Motion for Conditional FLSA Certification and

               Memorandum in Support;

           (3) File publicly plaintiff’s Memorandum in Support of Motion for Conditional

               FLSA Certification and Issuance of Notice to Similarly Situated Employees and

               remaining supporting Exhibits not addressed explicitly above;

           (4) File publicly redacted versions of the deposition testimony filed under seal as

               directed in (2) above, redacting any materials included therein that are identified

               on Doc. 63, page 4 as qualifying for redaction.




                                             4
      Case 2:19-cv-02260-DDC-JPO Document 64 Filed 08/07/20 Page 5 of 5




The Clerk is directed to grant all attorneys who have entered an appearance in this case (and

whose appearance has not been terminated) access to view sealed documents in this case

(assuming this access has not previously been granted).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Sealed Motion

for Leave to Provisionally File Documents Under Seal (Doc. 60) is denied because it is moot.

       IT IS FURTHER ORDERED THAT defendants’ Response to Plaintiff’s Sealed

Motion, also styled as a motion for leave to file under seal (Doc. 63) is granted.

       IT IS FURTHER ORDERED THAT plaintiff must follow the instructions that the

court has outlined above for filing documents both publicly and under seal.

       IT IS FURTHER ORDERED THAT the Clerk is directed to grant all attorneys who

have entered an appearance in this case (and whose appearance has not been terminated) access

to view sealed documents in this case (assuming this access has not previously been granted).

       IT IS SO ORDERED.

       Dated this 7th day of August, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                             5
